UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6359


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TERRANCE JERMAINE HODGE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:08-cr-00059-BR-1; 5:09-cv-00503-BR)


Submitted:   July 27, 2010                 Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Terrance Jermaine Hodge, Appellant Pro Se. Eric David Goulian,
OFFICE OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr.,
Stephen Aubrey West, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrance Jermaine Hodge seeks to appeal the district

court’s    order   denying    Hodge’s     motion       to   vacate   his   sentence

pursuant to 28 U.S.C.A. § 2255 (West Supp. 2010).                       We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he

timely    filing   of   a   notice   of       appeal   in   a   civil   case    is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on December 3, 2009.         The notice of appeal was filed on March 1,

2010. *   Because Hodge failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We deny Hodge’s motion for a certificate of

      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
appealability.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3